OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                          AUSTIN




&-. S. T. Uenny
County Auditor
i:ouatoncounty
Grcckett, Text38




                                             an t&h*abar .st8tdl
                                             ho.




     plaaed in the i*ahl         tun6, or in eny of suoh
     rrpeoialfunits.
Ur. 5. %. Uenny, kpril 20, 193'2,I'age2


          "lhe Justices of the Peaoe is paid the
     reee be Is entitled to reoelve uuder hrt.
     1052, code Cr. proo.. ae amended by warranta
     authorized by the Commissioners 6ourt upon
     claims riled by the Justices, suoh warrants
     being drawn against the partiouler fund
     oreated in the ebove raamer set forth. Tbe
     Justios of tbe I'saoereoeivea only these
     warrants ior auoh-See8 and the Commlscrlone~a
     Coert uoes not lssua hL say other warranta
     or drarts therefor.
         9leaee adtlse # (1) dother    the frlal
    fee8 provldad by Artlale 1074 Coda Cr. Proo.
    OM lawrully be paid lllto-0 0p01d.l
     a r ute
           fun&
              ( lma3ntlolbnoo 4voif
                                  tno t  81
                                        i’‘~
                                          ~’:
     intowh a ilmd
               t M inta Mb yth e  tbmty  Tr ee
    oaror ahcmld auoh trlrl ioaa be paid. Alao.
    la 'whatmanner anb ant of wEet‘fur& aW’ the
    Justlbu of the Puoa antftled to noolwa
    paymentror the ?ee8 due them under Art1010
    lOS8 Co60 Or. Woe. a# amendad. art:lOSE
    Code Cr.Proo.prrAaaathatpaymmtd       ahall
    be mad. by $x-at& ls~lyl~ oaah poymanta;
    and I~#hall appraola+iwba~ abVlmo6 on tlut
    point.a
         eti0h   i074;a.   a.   P., mad8 aa   f0a~i:
          'In aaoh ease of aonvlatlan in a aaaatiy
     'hurt, or e County Qburt et 4r   wlmtlierby
     a Jury q by a Court, thera ahif1 ba W
     agrinrrt,
             the defendant,or againat all dofan-
     danto, when se-n1 are held Jointlyr a trial
     See ol Five Dollar*, the same to bce001108t-
     ed and paid over in tba same Eemner aa I.8the
     ewe ot a jury fee, aal in the Jostlae (Joart
     the trial fee shall be the sup Of your Dal-
     lax%.=
         Artlols lose‘;C. C. P., read8 as Sollowm~
          Three Dollara ahall be #d    by   We   OOunty
:ir.S. Y. jenny, April 20, 1939, Page 3


    to the County Judge, or Judge of the Court
    at Law, and Two aollara end rirty cents shell
    be paid by the county to the Juetlos of the
    Feece, for each orLAna   aotlon tried end
    rlnelly dlspoeed of berore him. Provided,
    however, that in all countlea having a popu-
    lation of 20,XXI or lese, the Justloe oi the
    Peaoe shall reoelve a tr&al Sea or Thrao
    Dollare. guoh Judga or Joatloaalmll prment
    to t&e Comlealonera' Court of hla oouaty
    at a reqlar term thereof, a written  aoooant
    lpeol~ing eaoh otlmlnal aotlon in whloh he
    olalma lwh fee, oertlfledby moh Judge .o?
                               filed dth tlu..~'
    Juatlae to be oerraot,.~~and
    Couuty Clerk. %   Gonmlaalonera"Coart aball
    approve uuoh aoooootfti lu8h hoant u:thoy
    ilnd to be oorreot, and order a dratt ti bs,;
    laaued u   n tEe Oouaty Rvaaurer ln forti :
    of aueh 3"
             udge or Juatloe for the amount So
    approved. Provided the Oomlaa1onera* &urt
    ahall not pay nuy aoooentor trial re?a la
    a,nybase trleU anilln uhloh m~aopulttal 18.
    had onleas the Stata oS Texan was roproooeW
    in the trial of aalb oauae by tha Ckmnty:*'~
    Attemey, or hla aaalatant,Orlmlnal Dlmtrlet.
    Attoruey or his s88lSta.at,an& the oertlfl-
    onto 'aieald Attorney la attaohodto-8ald
    aooount oartlfylngto the Snot that an16
    eauae us tried, end the Stata oi Texas wee
    represented,ataltlmt in hla JuQpent there
    was anftlolentevldewe in said omae to de-
    mend a trial of a4ue."
          titlole 1052, C. C. P., aupra, spaolflqally
provides that the oouuty judge, or judge of the dour+ at
law, ohall be paid three delleraby the eouaty,fo r laoh
orlmlual aetlim tried end finally dlepoaed of beformhir,
en4 such statute further provldea that juetleea of the
peaoe ahell reoelte two~dollera end titty oenta ln all
ooantlea haarlnga populitlon in exoesa of 20,000 ana
three dollera In all oountlea harlng e populatlw ~ef
to,000 or leas for eaoh erlmlnel aotlon tried sod ilnally
disposed of before him, auoh fees to be paid by the oonEty
                                                            .E



i:r
  . L. T. Senny , April   20, 1939, Page 4


when suoh clelxs are filed in cospllenoe with said ertl-
cle. This stetute imposes an obllfietlonupon the oounty
to peg the fees provided therein for each orlmlnal notion
tried and finally disposed of before such Judge or Jua-
tice, anC the county owes this fee to t?lejudge or jus-
tice recsrdlesa whether ;.hetriel fee es provided by
2ticle 1074, C. C. 2., aupre, 1s aolleated or not.
          ?iethink t-hatthe aontsntlon may properly be
reined thot the warrants leaued to the joatloe8of the
peaoe awlar the p&a net forth in your lettar, would
won beouma worthlean or neerly so, and that the justloe8
might be lnduoed to rind defendants  gul&ty ln,o?dar to
build up thau funda, as the Oamlaalonara' Cou& dome
not laaue'aayothereta         or drafts to pay-tha feea
provided by Artlole 1052, snpra. Therefara, tha nmlt
or the wee before the jastaoe ot the maoe would ua-
aaaarlly arrest hir as to hi8 peraanal~arpeoa8lu-y lose
or'gelu and would be dlaquallflodunder artlolo~S,Saa-'
tloa 11 0s the State Conetltatlon. also ne the oan
or 8x Pute Kelly, 10 SN 2nd 92&
         'kter a oareful aeareh of the statutes and the
eppallate'bet& dealsions, we fall to find auy statutory
,provlalonor other authority eutherlxlagthe CamiBalon-
01-8'Court to orente'tha apeobl tun4 ea ioatload la
your lnqulry, themfoti, the ktmmlaalonera~Ooart would
not hare tlm authority to place the trial fee8 as pm-
tided in Artrole 1094, aupm, into then funds.
          Artidle 1074, lupra, apeolfloallyprovldea tb8t
saoh trlel roes shall be oolleoted avS paid ovar In the
sew mennor a8 in the oaae of a jury fee.
          You are reapeatrullyadvised that it la the
opinion of this Departcnentthat the trial fees a8 provided
for by Artiole 1074, aupra* mu& be oolleoted and paid
owr ln the sew aeazieras In the oese of e fury fee mad
that.suoh fess oanndt be paid into the speolailg oreated
runa shore mentioned.
                    ::‘
          You are it&her advlmed that the oounty must
a?. j.   T. &MY,      hprll 20, 1939, Pa&e 5


psy the judge or the justice of the peace the fees for
each criajnal aation tried  and finally dls;osed of be-
fore him ss provided by Article 1052, C. C. P., by draft
to be issued upon the countr treasury for the amount
approved by the Coxmissionera' Court.
           Trusting     that the foregoing anmmrz       your ln-
wiry,    we remain
                                    Very truly yours
                                AT’tOXUilU OlUs'~     OT 'EzIu8


                                           Ardsll Wflliaa
                                                    AlIslatant